Citation Nr: 1741335	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella, limitation of flexion.

2.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella, limitation of extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1990 to April 2001.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in a hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.


FINDINGS OF FACT

1.  At no point during the period on appeal was the Veteran's right knee flexion condition manifested by flexion limited to 30 degrees or less.

2.  At no point during the period on appeal was the Veteran's right knee extension condition manifested by extension limited to 15 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for a rating in excess of 10 percent for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks higher evaluations for his right knee conditions.  In relevant part, he is currently evaluated as 10 percent disabling based upon limitation of flexion, pursuant to Diagnostic Code (DC) 5260, 10 percent disabling based upon limitation of extension, pursuant to DC 5261, and 20 percent disabled based on instability, pursuant to DC 5257.  See 38 C.F.R. § 4.71a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532. 

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent) evaluation is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

III.  Analysis

The Veteran has made several statements with regard these claims.  Specifically, and in relevant part, he has argued that he is entitled to increased ratings because his knee will not improve with time.  See VA Form 9, Appeal to Board of Veterans' Appeals, dated June 24, 2013.  In his June 2016 Board hearing, the Veteran testified that his right knee was painful, had a decreased range of motion, and would pop, crack, and give out.  He also testified that he was taking pain medication for his knee and was wearing a brace on it.

His VA treatment records reveal several diagnoses relevant to his right knee condition, including internal derangement, a meniscal tear, arthralgia, degenerative joint disease, and arthritis in the right knee.  These records reflect that he underwent an MRI of his right knee in January 2010, and that the resulting impression was that he had a torn ACL with complex lateral meniscal tear and associated osteochondral lesions in the lateral compartment, a vertical tear on the posterior aspect of the medial meniscus, and an element of chondromalacia patella.  The records reflect the Veteran's consistent complaints of knee pain.  In 2010, the pain was apparently only mild and occasional.  At other times, like in 2012, it was constant and would disrupt the Veteran's sleep.  The Veteran received treatment for his right knee including physical therapy, a knee brace, pain medication and Synvisc injections.  Notes indicate that the Veteran did have some resulting "limitation of rom up to 80 degrees with pain" in May 2013 that "will not improve with time," but his right knee range of motion was found to be full in April 2014.

The Veteran was afforded several VA examinations for his right knee condition.  During a July 2010 VA examination, the Veteran reported pain at a level of 8 on a scale from 1 to 10 constantly, and at a level of 9 with movement.  He also reported that his knee would give out.  He did not report flare ups.  He reported daily use of a brace, but no other assistive devices.  Flexion was limited to 45 degrees and extension was limited to 10 degrees.  Pain during the range of motion examination was noted, but no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use was noted.
 
The Veteran was also afforded a VA examination in June 2011.  The following symptoms were reported: severe pain, tenderness, giving way, stiffness, weakness, decreased speed of joint motion, guarding of movement and mild anterior/posterior instability.  Flare ups were not reported.  Some instability of the right knee was noted.  Flexion was limited to 96 degrees, and extension was normal.  Objective evidence of pain following repetitive use was noted, but there were no additional range of motion limitations after repetitive use.  The examiner noted that the Veteran's mobility and his ability to lift and carry things was decreased as a result of the right knee condition.

The Veteran was afforded another VA examination in May 2014.  The Veteran told the examiner that his right knee pain had worsened since his last examination and that it occurred daily and was aggravated by prolonged standing and walking.  The Veteran stated that the pain was so bad that it interrupted his sleep and that he received viscosupplementation injections in the knee to help resolve the pain.  The Veteran did report flare ups this time, which he said prevented him from walking long distances.  No instability of or effusion in the right knee was found.  The Veteran was using a cane regularly, in addition to the brace that he previously reported using.  Flexion was limited to 100 degrees, with objective evidence of pain beginning at 90,  and extension was normal, with objective evidence of painful motion beginning at 5 degrees.  Repetitive use testing revealed no additional range of motion limitations.  The examiner was unable to say how much the reported flare ups or repetitive use over time limited the Veteran's range of motion without speculating.  The examiner noted that, as a result of his right knee condition, the Veteran was limited in his ability to do a physically demanding job requiring squatting, kneeling, climbing, heavy use of stairs or repetitive lifting greater than 20 pounds.
 
Finally, the Veteran was afforded yet another VA examination in October 2016.  He reported that his right knee worsened and was painful with movement and that he does not have flare ups.  No joint instability or effusion in the knee was noted.  He was still using the brace and cane regularly.  Flexion was limited to 95 degrees, and extension was limited to 10 degrees.  The examiner was unable to state how much of a range of motion loss the Veteran experiences after repetitive use over time or during flare ups without speculating.  Muscle strength was normal.  Functional loss was noted to comprise of reduced range of motion and pain with movement.  The examiner stated that due to his right knee condition, the Veteran would have difficulty performing a job requiring extended standing, walking, squatting, or kneeling.

The evidence, in its entirety, does not support the Veteran's claim of entitlement to increased evaluations for his right knee flexion and extension.  Nowhere in the record is it documented that the Veteran's right knee flexion has been limited to 30 degrees or less or that his extension has been limited to 15 degrees or more.  In fact, the last three VA examinations (or, in other words, all but the first of the above-mentioned VA examinations) show nearly normal range of motion limitations.  While the Veteran has consistently reported right knee pain that has, at some points in time, seemingly been severe, the Board finds that such pain is contemplated and appropriately compensated by the existing evaluations.  The claims for higher evaluations must therefore be denied.

IV.  Additional considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella, limitation of flexion, is denied.

Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella, limitation of extension, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


